DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17207,503 filed on 3/19/2021.

Status of Claims
Claims 1-16 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 and 5/27/2022 are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being participated by Miseldine et al. (US 72019/0197185.) “Miseldine”.
	Regarding claim 1; Miseldine discloses a method for intention recommendation, comprising: 
	receiving an intention query request, wherein the intention query request carries an 5intention keyword and a user identification (paragraph [0019] – query processor receives queries in a context of the end-user; paragraphs [0082-0083] – query processor uses the following sources for contextual information such as user identity systems (authorizations roles etc.); the mapping of the natural language query to a given node in the hierarchy tree may be based on the subject and intention analysis. Use of the hierarchy tree improves performance of query-asset mapping processes by limiting the possibilities of what the user intends and which subjects they require); 
	determining a first recommendation list according to the intention keyword and a pre-configured intention repository, wherein the intention repository comprises at least one tree-shaped intention set, and each of the at least one tree-shaped intention set comprises at least one graded intention (Fig. 6; paragraphs [0115-0116] – shows a hierarchical model in which assets of a procurement domain are structured in a hierarchy of layers or levels); 
	10processing intentions in the first recommendation list by using intention strategy information corresponding to the user identification to obtain a target recommendation list; and outputting the target recommendation list (Fig. 4; paragraphs [106-109; 0121; 0127] – return results to the user as an answer to the query).  
	Regarding claim 2; Miseldine discloses wherein the determining a first recommendation list according to the intention keyword and a pre-configured intention repository comprises: 15performing semantic analysis on the intention keyword to determine a target intention of a user corresponding to the user identification querying the pre-configured intention repository according to the target intention to determine level information and tree information of where the target intention is located (paragraph [0017] – the NLQ and system models are enriched by context and semantic analysis. Discovery of system assets for answering the NLQ is by subject and intention analysis; paragraph [0132] - Discovery component  may relate or match the subjects and context of the query, against the assets in the hierarchy model (e.g., hierarchy model ) level by level); and 
	obtaining the first recommendation list according to the level information and the tree 20information of where the target intention is located and a tree-shaped intention set corresponding to the tree information (paragraphs [106-109; 0121; 0127, 0132] – return results to the user as an answer to the query).  
	Regarding claim 3; Miseldine discloses wherein the obtaining the first recommendation list according to the level information and the tree information of where the target intention is located and a tree-shaped intention set corresponding to the tree information comprises:
	25generating an initial recommendation list corresponding to the target intention; determining at least one associated intention of the target intention according to the level information and the tree information of where the target intention is located; and 38obtaining the first recommendation list by adding the at least one associated intention of the target intention to the initial recommendation list sequentially in an order of a same level, a superordinate level, and a tree level (Fig. 6; paragraphs [0116-0125] – traversing the asset hierarchy tree for matching the query to generate the result).  
	Regarding claim 16; Miseldine discloses a method for intention recommendation, comprising: determining a first recommendation list according to a received intention query request and an intention category rule (paragraph [0080] - Query receiver may also invoke a semantic NLP component (e.g., Semantic/NLP component , which may be a common off-the-shelf (COTS) component) to provide a breakdown of the query into a data model tuple whose entities include subjects, intentions, and criteria “category rule”); and 15processing intentions in the first recommendation list by using a preset intention intervention strategy to obtain a target recommendation list (Fig. 4; paragraphs [106-109; 0121; 0127] – return results to the user as an answer to the query).  
	Regarding claims 8-10 and 15; note the rejection of claims 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miseldine et al. (US 72019/0197185.) “Miseldine”, in view of Qinyin et al. (CN103942204A - Applicant’s Ids.) “Qinyin”.
	Regarding claim 4; Miseldine does not explicitly disclose wherein the processing intentions in the first 5recommendation list by using intention strategy information corresponding to the user identification to obtain a target recommendation list comprises: determining the intention strategy information corresponding to the user identification, wherein the intention strategy information is used to indicate effective range information and effective sequence information of intentions; 10determining an intention set that is effective, in the first recommendation list according to the effective range information of intentions indicated by the intention strategy information; and sorting all intentions in the intention set according to the effective sequence information of intentions indicated by the intention strategy information to obtain the target 15recommendation list. However, Qinyin discloses determining the intention strategy information corresponding to the user identification, wherein the intention strategy information is used to indicate effective range information and effective sequence information of intentions; 10determining an intention set that is effective, in the first recommendation list according to the effective range information of intentions indicated by the intention strategy information; and sorting all intentions in the intention set according to the effective sequence information of intentions indicated by the intention strategy information to obtain the target 15recommendation list (Qinyin: page 2; claims 1- 12 – sorts candidate’s intention). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the invention of Qinyin to include the feature of Miseldine. One would have been motivated to make this combination to improve readability, intelligibility, more comprehensive of candidate’s intention, thereby cannot omit important candidate’s intention as taught by Qinyin (Page 6, [advantageous effects]).
	Regarding claim 5; Miseldine does not explicitly disclose processing the intention query request and a predetermined similarity matrix based on a collaborative filtering algorithm to obtain a second recommendation list; and the processing intentions in the first recommendation list by using intention strategy 20information corresponding to the user identification to obtain a target recommendation list comprises: processing the intentions in the first recommendation list and intentions in the second recommendation list by using the intention strategy information corresponding to the user identification to obtain the target recommendation list. However, Qinyin discloses processing the intention query request and a predetermined similarity matrix based on a collaborative filtering algorithm to obtain a second recommendation list; and the processing intentions in the first recommendation list by using intention strategy 20information corresponding to the user identification to obtain a target recommendation list comprises: processing the intentions in the first recommendation list and intentions in the second recommendation list by using the intention strategy information corresponding to the user identification to obtain the target recommendation list (Qinyin: Page 1, Abs. - The method for mining the intentions comprises the receiving step for receiving an input query, the pre-acquiring step for acquiring a first set of candidate intentions based on the received query, the establishing step for establishing at least one temporary intention mode for the query, the acquiring step for acquiring a second set of candidate intentions based on the temporary intention mode, and the combining step for combining the first set of candidate intentions and the second set of candidate intentions to acquire the candidate intentions for the query, wherein the temporary intention mode comprises the query and context characters). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the invention of Qinyin to include the feature of Miseldine. One would have been motivated to make this combination to improve readability, intelligibility, more comprehensive of candidate’s intention, thereby cannot omit important candidate’s intention as taught by Qinyin (Page 6, [advantageous effects]).
	Regarding claim 6; Qinyin further discloses wherein the second recommendation list is obtained by processing the intention query request and a predetermined user behavior similarity matrix by using a user behavior-based collaborative filtering algorithm, and/or, processing the intention query request and a predetermined intention similarity matrix by using an intention-based collaborative filtering algorithm (Qinyin: page 19; paragraph 6 – judges that whether the URL of these two Search Results is identical; whether the similarity that judges these two Search Results is greater than a threshold value, and wherein said similarity comprises text similarity or the similarity based on user behavior. In addition, text similarity can obtain by the vector (term-based vector) based on term or the vector based on the senses of a dictionary entry (sense-based vector).
	Regarding claims 11-13; note the rejection of claims 4-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miseldine et al. (US 72019/0197185.) “Miseldine”, in view of Qinyin et al. (CN103942204A - Applicant’s Ids.) “Qinyin”, and further in view of Gupta et al.
 (US 2020/0356360) “Gupta”.
	Regarding claim 7; Qinyin does not explicitly disclose 39obtaining a user data set; generating a user behavior similarity matrix and/or an intention similarity matrix according to the user data set, wherein the user behavior similarity matrix is used to characterize a behavior similarity between users involved in the user data set, and the intention similarity matrix is used 5to characterize a similarity between intentions involved in the user data set; and storing the user behavior similarity matrix and/or intention similarity matrix. However, Gupta discloses obtaining a user data set; generating a user behavior similarity matrix and/or an intention similarity matrix according to the user data set, wherein the user behavior similarity matrix is used to characterize a behavior similarity between users involved in the user data set, and the intention similarity matrix is used 5to characterize a similarity between intentions involved in the user data set; and storing the user behavior similarity matrix and/or intention similarity matrix (Gupta: Fig. 4; paragraphs [0016, 0027-0029] – produce and using user behavior matrix to provide recommendations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the invention of Gupta to include the feature of Miseldine and Qinyin. One would have been motivated to make this combination to train a machine learning model to provide recommendatons using the behavior matrix as taught by Gupta.
	Regarding claims 11-13; note the rejection of claims 4-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.	
Prior Art
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153